NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RYAN BROWN and VANESSA BROWN,      )
his wife,                          )
                                   )
           Appellants,             )
                                   )
v.                                 )               Case No. 2D17-3850
                                   )
SUSAN R. FISCHER,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Marc Jay Tannen of Mark Jay Tannen, P.A.,
Boca Raton, for Appellants.

Diane H. Tutt of Conroy Simberg,
Hollywood; and Robert S. Horwitz of
Conroy Simberg, West Palm Beach,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and BLACK, JJ., Concur.